Exhibit 10.3

SECOND AMENDMENT TO THIRD CONSOLIDATED, AMENDED AND RESTATED

REVOLVING CREDIT CONSTRUCTION LOAN AGREEMENT AND WAIVER

THIS SECOND AMENDMENT TO THIRD CONSOLIDATED, AMENDED AND RESTATED REVOLVING
CREDIT CONSTRUCTION LOAN AGREEMENT AND WAIVER (hereinafter referred to as this
“Amendment”), is made as of March 17, 2008, by and among WCI COMMUNITIES, INC.,
a Delaware corporation (“Borrower”), BAY COLONY-GATEWAY, INC., a Delaware
corporation, RESORT AT SINGER ISLAND PROPERTIES, INC., a Florida corporation and
WCI TOWERS NORTHEAST U.S.A., INC., a Delaware corporation (each a “Guarantor”,
collectively “Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, (“Wachovia”) as Agent for itself and the Lenders (as
defined herein) and Lenders.

BACKGROUND

WHEREAS, Borrower is the borrower under that certain Third Consolidated, Amended
and Restated Revolving Credit Construction Loan Agreement dated as of
September 22, 2005, as amended by that certain First Amendment to Third
Consolidated, Amended and Restated Revolving Credit Construction Loan Agreement
dated as of August 17, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) with Wachovia as the
administrative agent (“Agent”) for itself and the other Lenders party thereto;

WHEREAS, Borrower is also the borrower under (i) that certain Senior Term Loan
Agreement dated as of December 23, 2005 as amended by that certain First
Amendment of Term Loan Agreement dated as of June 30, 2006, that certain Second
Amendment of Term Loan Agreement dated as of April 5, 2007, that certain Third
Amendment of Term Loan Agreement dated as of August 17, 2007, and that certain
Fourth Amendment of Term Loan Agreement dated as of January 16, 2008 (by and
among Borrower, KeyBank National Association, as Administrative Agent, and the
Lenders defined therein (as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Senior Term Loan
Agreement”), and (ii) that certain Senior Unsecured Revolving Credit Agreement
dated as of June 13, 2006, as amended by, that certain First Amendment to Credit
Agreement dated as of March 31, 2007, that certain Second Amendment to Credit
Agreement dated as of August 17, 2007, and that certain Third Amendment to
Credit Agreement dated as of January 16, 2008 (as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Senior Revolving Credit Agreement”);

WHEREAS, all capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement;

WHEREAS, Guarantors have guaranteed Borrower’s obligations under the Loan
Agreement;

WHEREAS, Borrower has advised Agent that it has reduced the amount of its
outstanding Borrower’s Requisition of Advance dated March 10, 2007 from
$36,422,823 to $25,000,000;



--------------------------------------------------------------------------------

WHEREAS, Borrower has requested that Lenders waive a particular Event of Default
under the Loan Agreement;

WHEREAS, Borrower has also requested that Agent and Lenders modify certain terms
and covenants of the Loan Agreement such that the Borrower may maintain
administrative and operational management consistencies as amongst the governing
provisions of the Loan Agreement, the Senior Term Loan Agreement and the Senior
Revolving Credit Agreement; and

WHEREAS, Agent, Lenders and Borrower have agreed to enter into this Amendment to
so modify the Loan Agreement as hereinafter set forth.

NOW THEREFORE, in exchange for the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree, covenant,
warrant and represent as follows:

1.      Amendments to Section 1.1 of the Loan Agreement.

(a)      Section 1.1 of the Loan Agreement, Definitions, is hereby modified and
amended by deleting the definition of “Eligible Assignee” and by substituting
the following therefor:

“Eligible Assignee. As of the date of determination, any of (a) a Lender that is
a party to this Agreement; (b) an Affiliate of such a Lender; and (c) any other
Person (other than a natural person) approved by Agent (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (B) any other Person that conducts (or
is an Affiliate of a person that conducts) any businesses that are substantially
similar to any of the Core Businesses and would reasonably be deemed to be a
competitor of the Borrower.”

(b)      Section 1.1 of the Loan Agreement, Definitions, is hereby modified and
amended by adding the following new definitions of “Available Committed Loan”,
“Cash Flow from Operations to Debt Service Requirement”, “Collateral Agent”,
“Cross-Collateralization Documents”, “EBITDA to Fixed Charges Requirement”,
“Liquidity Amount”, “Minimum Available Liquidity Requirement”, “Revolving Credit
Obligations”, “Second Amendment”, “Second Amendment Date”, “Section 7.16(a)
Requirement”, “Senior Revolving Credit Loans”, “Senior Term Loans”, “Shared Lien
Obligations”, “Term Loan Obligations” and “Unrestricted Cash” as follows in
appropriate alphabetical order:

“Available Committed Loan. As of any date, a “Borrowing” which would be
permitted to be drawn pursuant to Article II of the Senior Revolving Credit
Agreement (including that all applicable funding requirements pursuant to
Section 4.02 of the Senior Revolving Credit Agreement are capable of being
satisfied).

Cash Flow from Operations to Debt Service Requirement. The minimum ratio of Cash
Flow from Operations to Debt Service (as such capitalized terms are

 

2



--------------------------------------------------------------------------------

defined in the Senior Revolving Credit Agreement and the Senior Term Loan
Agreement, as applicable) required, after giving effect to any waiver or
amendment under the Senior Revolving Credit Agreement and the Senior Term Loan
Agreement entered into on or before March 31, 2008, for Borrower to be in
compliance as of March 31, 2008 with the Section 7.16(a) Requirement (assuming
it does not meet either the EBITDA to Fixed Charges Requirement or the Minimum
Available Liquidity Requirement).

Collateral Agent. Bank of America, N.A., as collateral agent for Senior
Revolving Credit Lenders and Senior Term Lenders pursuant to the terms of the
Senior Revolving Credit Agreement and Senior Term Loan Agreement.

Cross-Collateralization Documents. As defined in the Second Amendment.

EBITDA to Fixed Charges Requirement. The minimum ratio of EBITDA to Fixed
Charges (as each such capitalized term is defined in the Senior Revolving Credit
Agreement or the Senior Term Loan Agreement, as the case may be) required as of
March 31, 2008, after giving effect to any waiver or amendment under the Senior
Revolving Credit Agreement and the Senior Term Loan Agreement entered into on or
before March 31, 2008, to enable Borrower to satisfy the Section 7.16(a)
Requirement as of March 31, 2008 without having to demonstrate that it meets the
Cash Flow from Operations to Debt Service Requirement, assuming that Borrower
did not meet the Minimum Available Liquidity Requirement.

Liquidity Amount. The sum of the Borrower’s Unrestricted Cash and the Available
Committed Loans under the Senior Revolving Credit Agreement.

March 31, 2008 Advance. See Section 2.1 of this Agreement.

Minimum Available Liquidity Requirement. $125,000,000 or such lesser amount as
shall, after giving effect to any waiver or amendment under the Senior Revolving
Credit Agreement and the Senior Term Loan Agreement entered into on or before
March 31, 2008, be sufficient to enable Borrower to satisfy the Section 7.16(a)
Requirement as of March 31, 2008 without having to demonstrate that it meets the
Cash Flow from Operations to Debt Service Requirement, assuming that Borrower
did not meet the EBITDA to Fixed Charges Requirement.

Revolving Credit Obligations. See Section 9.21.2 of this Agreement.

Second Amendment. The Second Amendment to Third Consolidated, Amended and
Restated Revolving Credit Construction Loan Agreement dated as of the Second
Amendment Date executed by and among Borrower, Guarantor, Agent, the other
Lenders party thereto.

Second Amendment Date. March 17, 2008.

 

3



--------------------------------------------------------------------------------

Section 7.16(a) Requirement. The circumstances that must exist in order for
Borrower to be in compliance as of March 31, 2008 with Section 7.16(a) of each
of the Senior Revolving Credit Agreement and the Senior Term Loan Agreement.

Senior Revolving Credit Loans. The loans made to Borrower outside this Agreement
pursuant to the Senior Revolving Credit Agreement.

Senior Term Loan. The term loan made to Borrower outside this pursuant to the
Senior Term Loan Agreement.

Shared Lien Obligations. See Section 9.21.2 of this Agreement.

Term Loan Obligations. See Section 9.21.2 of this Agreement.

Unrestricted Cash. As defined in the Senior Revolving Credit Agreement.

In addition, all references in the Loan Agreement to Senior Unsecured Revolving
Credit Agreement shall be deemed to read “Senior Revolving Credit Agreement”, as
herein defined.

2.      Amendment to Section 2.1 of the Loan Agreement. Section 2.1 of the Loan
Agreement, Agreement to Make Advances, is hereby modified and amended by adding
the following sentence to the end of Section 2.1 thereof as follows:

“Notwithstanding the foregoing, after the Second Amendment Date, no further
Advances under this Agreement shall be permitted except for one further Advance
(subject to the requirements set forth in this Section 2.1 and in Article 12) to
be funded on March 31, 2008 (the “March 31, 2008 Advance”) in an amount equal to
the lesser of (a) $11,400,000 and (b) an amount sufficient, when added to
Borrower’s estimated Unrestricted Cash as of March 31, 2008 (as certified in
reasonable detail to the satisfaction of Agent), to result in the Liquidity
Amount equaling $125,000,000; provided, however, that Lenders shall in no event
be obligated to fund the amount described in clause (a) of this sentence unless
Borrower shall have provided Agent with evidence satisfactory to Agent that,
after giving effect to the increase in the Borrower’s Unrestricted Cash as of
March 31, 2008 resulting from such Advance, Borrower will satisfy the Minimum
Available Liquidity Requirement.”

3.      Amendments to Section 2.6. of the Loan Agreement.

(a)      Section 2.6 of the Loan Agreement, Reduction of Loan Amount, is hereby
modified and amended by deleting the proviso in the first sentence of
Section 2.6.1 in its entirety.

(b)      Section 2.6 of the Loan Agreement, Reduction of Loan Amount, is hereby
modified and amended by adding the following to the end of Section 2.6.2 thereof
as follows:

 

4



--------------------------------------------------------------------------------

“Notwithstanding the foregoing, on or before the fifth (5th) Business Day of
each calendar month, commencing in May 2008 and continuing until the Obligations
hereunder have been paid in full, Borrower shall be required to exercise its
option as set forth in this Section 2.6.2 to reduce the unused portion of the
Loan Amount (resulting in a corresponding reduction of the aggregate Commitments
of the Lenders) by the maximum amount which (taking into account the minimum and
incremental amounts contemplated in this Section) would neither (i) cause the
Outstanding Advances to exceed the amount of the reduced Loan Amount or reduced
Commitments, or (ii) exceed the aggregate amount of Net Sales Proceeds (Actual)
received by Agent after March 31, 2008 for which a reduction has not previously
been made pursuant to this sentence.”

4.      Amendment to Section 6.3 of the Loan Agreement. Section 6.3 of the Loan
Agreement, Payment of Proceeds; Release of Collateral, is hereby modified and
amended by deleting Sections 6.3.2, 6.3.3 and 6.3.4 in their entirety and by
substituting the following therefor as a new Section 6.3.2:

“6.3.2 With respect to any Project, until such time that either (i) all of the
Units, cabanas, and appurtenances in a Project have been released pursuant to
Section 6.3.1 above and there shall not remain any Land or other assets owned by
Borrower or any Guarantor subject to the Security Instruments with respect to
such Project, or (ii) the outstanding Obligations hereunder have been paid in
full in cash, such Project shall not be released from the applicable Security
Instruments or removed from the Loan.

Upon the full and complete release of a Project owned by a Guarantor, Agent and
Lenders shall release such Guarantor from its Guaranty (but not under its
applicable Indemnity Agreement), assuming such Guarantor does not own any other
Projects at the time of such release.”

5.      Amendment to Section 9.5 of the Loan Agreement. Section 9.5 of the Loan
Agreement, Records and Accounts, is hereby modified and amended by adding the
following sentence to the end of Section 9.5 thereof as follows:

“Borrower and each Guarantor shall conduct its cash management process,
including the collection of account receivables, the payment of accounts
payable, the establishment, maintenance and closing of bank accounts, and the
deposit and sweep arrangements in and between such accounts, in the ordinary
course of business and in a manner consistent with its past practice.”

6.      Amendment to Section 9.6 of the Loan Agreement. Section 9.6 of the Loan
Agreement, Financial Statements, Certificates and Information, is hereby
modified and amended by adding the following to the end of Section 9.6.3 thereof
as follows:

“In conjunction with Borrower’s delivery of the quarterly compliance certificate
for the quarter ended March 31, 2008, the Responsible Officer will demonstrate
to the Agent in reasonable detail in such compliance certificate (a) the actual

 

5



--------------------------------------------------------------------------------

Liquidity Amount as of March 31, 2008, (b) Borrower’s ratio of EBITDA to Fixed
Charges (as such capitalized terms are defined in the Senior Revolving Credit
Agreement) and whether, as of March 31, 2008, Borrower met the EBITDA to Fixed
Charges Requirement, and (c) Borrower’s ratio of Cash Flow from Operations to
Debt Service (as such capitalized terms are defined in the Senior Revolving
Credit Agreement) and whether, as of March 31, 2008, Borrower met the Cash Flow
from Operations to Debt Service Requirement. If such compliance certificate
reflects that (x) Borrower’s actual Liquidity Amount exceeded the Minimum
Available Liquidity Requirement, Borrower shall immediately make a cash payment
to the Agent against the outstanding balance of the Loans equal to the amount of
such excess (not to exceed the amount of the March 31, 2008 Advance), or
(y) Borrower met the EBITDA to Fixed Charges Requirement, Borrower shall
immediately make a cash payment to the Agent against the outstanding balance of
the Loans equal to the March 31, 2008 Advance, or (z) Borrower met the Cash Flow
from Operations to Debt Service Requirement, Borrower shall immediately make a
cash payment to the Agent against the outstanding balance of the Loans equal to
the March 31, 2008 Advance; provided, however, Borrower shall only be required
to make one cash payment of the greatest amount of (x), (y) and (z).”

7.      Amendment to Section 9.21.2 of the Loan Agreement. Section 9.21.2 of the
Loan Agreement, Regarding Preservation of Collateral, is hereby modified and
amended by adding the following to the end of Section 9.21.2 thereof as follows:

“Without limiting the foregoing, Borrower hereby consents to any agreements
among Agent, the Required Lenders under this Agreement, the agent and the
requisite lenders with respect to the Senior Revolving Credit Agreement, the
Senior Revolving Credit Loans, the agents and requisite lenders with respect to
the Senior Term Loan Agreement and the Senior Term Loan, and/or Collateral Agent
to allow the Borrower and Guarantors to directly or indirectly grant subordinate
Liens on the Collateral to secure the Senior Revolving Credit Loans and the
other “Obligations” (as defined in the Senior Revolving Credit Agreement)
(collectively, the “Revolving Credit Obligations”), and the Senior Term Loan and
the other “Obligations” (as defined in the Senior Term Loan Agreement;
(collectively, the “Term Loan Obligations” and together with the Revolving
Credit Obligations, the “Shared Lien Obligations”) and/or grant directly or
indirectly subordinate Liens on collateral securing the Shared Lien Obligations,
to Agent for the benefit of Lenders in order to secure the Obligations (as
defined herein), and Borrower hereby agrees to, and to cause each Guarantor to,
execute and deliver, and to cause each other Guarantor to execute such other
agreements, documents, assignments, statements or instruments as Agent may from
time to time reasonably request to evidence such Liens.”

8.      Amendment to Section 9.24.1 of the Loan Agreement. Section 9.24.1 of the
Loan Agreement, Net Sale Proceeds (Projected) is hereby modified and amended by
deleting the proviso in the first sentence of Section 9.24.1 and by substituting
the following therefor:

 

6



--------------------------------------------------------------------------------

“provided, that Borrower may cure any noncompliance with this covenant by making
such cash payment against the outstanding balance of the Loan as may be
necessary to comply with such covenant.”

9.      Amendment to Section 10.1 of the Loan Agreement. Section 10.1 of the
Loan Agreement, Restriction on Leases and Sales Contracts, is hereby modified
and amended by deleting in Section 10.1.5 the reference to Section 6.3.2(i)
listed in the introductory paragraph of Section 10.1.5 in its entirety.

10.    Amendment to Section 10.1 of the Loan Agreement. Section 10.1 of the Loan
Agreement, Restriction on Leases and Sales Contracts, is hereby modified and
amended by deleting in Section 10.1.7 the reference to Section 6.3.2(i) listed
in Section 10.1.7 in its entirety.

11.    Amendment to Section 10.4 of the Loan Agreement. Section 10.4 of the Loan
Agreement, Restriction on Liens; Etc, is hereby modified and amended by adding
the following sentence to the end of Section 10.4 thereof as follows:

“In addition to the foregoing, Liens in the Collateral shall be permitted to
secure any or all of the Shared Lien Obligations, so long as (i) such Liens are
subordinated to the Security Documents in a manner acceptable to Agent and
(ii) Agent has been, or is contemporaneously, granted Liens, for the benefit of
Lenders, in any collateral securing the Shared Lien Obligations that are
subordinated on substantially the same basis, or otherwise on terms that, in the
judgment of Agent, are no less favorable to Agent and Lenders than the
subordination terms referred to in clause (i).”

12.    Amendments to Section 13.1 of the Loan Agreement.

(a)      Section 13.1 of the Loan Agreement, Events of Default, is hereby
modified and amended by adding new clause (iii) to the end of Section 13.1.1 as
follows:

“(iii) as of the due date thereof, any amount required to be paid under
Section 9.6.3.; provided that to the extent such failure is caused by an error
or omission of an administrative or operational nature and funds are available
on such due date to enable Borrower to make such payment, then such failure
shall not constitute an Event of Default unless such failure continues for three
(3) Business Days after such due date, or”

(b)      Section 13.1 of the Loan Agreement, Events of Default, is hereby
modified and amended by deleting the punctuation after Section 13.1.23 and
inserting an “; or” at the end thereof and by adding new Section 13.1.24 as
follows:

“13.1.24 Borrower and Guarantors, or any of them, shall fail to execute and
deliver to Agent and Collateral Agent the Cross-Collateralization Documents in
accordance with Paragraph 18 of the Second Amendment and continuance of such
failure for a period of five (5) Business Days after notice thereof from Agent
to Borrower or such Guarantor, as applicable; or

 

7



--------------------------------------------------------------------------------

13.    Amendment to Article 15 of the Loan Agreement. Article 15 of the Loan
Agreement, EXPENSES, is hereby modified and amended by adding the following
sentence to the end of clause (e) of Article 15 thereof as follows:

“Without limiting the foregoing, Borrower acknowledges that Agent and/or its
counsel may engage one or more financial consultants, including, without
limitation, Capstone Advisory Group, LLC, to advise Agent, its counsel, and/or
Lenders and that Borrower shall be obligated, promptly following demand by
Agent, to pay all reasonable fees and expenses of such financial consultants
(including any retainers); and”

14.    Amendment to Section 20.13 of the Loan Agreement. Section 20.13 of the
Loan Agreement, Transfers, is hereby modified and amended by deleting the
introductory paragraph to Section 20.13.1 in its entirety and by substituting
the following therefor:

“20.13.1      No Lender shall transfer its interest in the Loan or the Loan
Documents without the prior written consent of Agent, which consent of Agent
shall not be unreasonably withheld or delayed, provided that each such transfer
(“Transfer”) shall comply with the following:”

15.    Waiver.

(a)      Pursuant to Section 9.6.1 of the Loan Agreement, Borrower is required
to deliver to Agent, as soon as available, but in any event within ninety
(90) days after the end of each Fiscal Year of Borrower, a consolidated balance
sheet of Borrower and its Subsidiaries, as determined in accordance with GAAP,
as at the end of such Fiscal Year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year
(the “Annual Financial Statements”), setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to Agent, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit. Borrower has notified Agent that the Annual Financial
Statements for the Fiscal Year ended December 31, 2007 will be subject to a
“going concern” qualification (the “Going Concern Qualification”). As a result,
Borrower is requesting that the Required Lenders waive any Default or Event of
Default arising as a result of the Annual Financial Statements for the fiscal
year ended December 31, 2007 being subject to the Going Concern Qualification
(the “Subject Event of Default”).

(b)      Subject to the terms and conditions set forth herein, Agent and each
Lender that executes this Amendment hereby agrees to waive the Subject Event of
Default.

16.    No other Amendments or Waivers. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided above, operate as an
amendment, consent or waiver of any right, power or remedy of Agent or Lenders
under the Loan Agreement or any of the other Loan Documents, nor constitute an
amendment, consent or waiver of any

 

8



--------------------------------------------------------------------------------

provision of the Loan Agreement or any of the other Loan Documents. Except for
the amendments and waiver expressly set forth above, the text of the Loan
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and Borrower hereby ratifies and confirms its obligations thereunder.
This Amendment shall not (i) constitute a modification of the Loan Agreement or
a course of dealing with Agent or Lenders at variance with the Loan Agreement
such as to require further notice by Agent or Lenders to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, (ii) impair Agent’s or any Lender’s rights to insist upon strict
compliance with the Loan Agreement, as amended or otherwise modified hereby, or
the other Loan Documents, or (iii) extend to any other Loan Document. The
execution of this Amendment is without prejudice to Lenders exercising any and
all rights and remedies available to them under the Loan Agreement and
applicable law upon any Event of Default, including any cross-default
provisions, other than that set forth herein.

17.    Conditions of Effectiveness. This Amendment shall become effective as of
the date hereof when and only when, Agent, on behalf of Lenders, shall have
received, in form and substance satisfactory to it, the following:

(c)      counterparts of this Amendment duly executed by Borrower, each
Guarantor and the Required Lenders;

(d)      evidence reasonably satisfactory to Agent that, simultaneously with the
effectiveness of this Amendment, the provisions of the Senior Term Loan
Agreement and the Senior Revolving Credit Agreement have been waived to the
extent necessary to correspond to the waiver with respect to the Subject Event
of Default set forth in this Amendment; and

(e)      payment of all reasonable and documented fees and expenses, payable to
Agent, in connection with the execution and delivery of this Amendment,
including, without limitation, reasonable and documented fees and expenses of
Agent’s co-counsel, Davis Polk & Wardwell and Powell Goldstein LLP and the
financial consultant, Capstone Advisory Group, LLC.

18.    Cross-Collateralization. Borrower and each Guarantor covenant to
cooperate with Agent in connection with the cross-collateralization process
contemplated in Section 9.21.2, and to provide, execute and deliver promptly
upon request, and in any event within five (5) Business Days, all documentation
necessary or requested by Agent from time to time for the purpose of
cross-collateralization of the Obligations and the Shared Lien Obligations as
contemplated in Section 9.21.2 (collectively the “Cross-Collateralization
Documents” such documentation to be provided by Agent).

19.    Representations. Borrower and each Guarantor acknowledge, agree,
represent, and warrant to Agent and Lenders as to itself as follows:

(a)      It is a corporation organized, validly existing and in good standing
under the laws of the State of its incorporation;

(b)      The execution, delivery and performance by it of this Amendment are
within its legal powers, have been duly authorized by all necessary corporate
action and do not

 

9



--------------------------------------------------------------------------------

contravene (i) its organizational documents, or (ii) in any material respect
applicable law or any material contractual restriction binding on or affecting
such Person;

(c)      Except for approvals which have been obtained, no material
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body, is required for the due execution,
delivery and performance by such Person of this Amendment;

(d)      After giving full effect to this Amendment, the Loan Agreement is in
full force and effect and enforceable against such Person according to its
respective terms and provisions, except as enforceability is limited by any
Debtor Relief Laws or general equitable principles, and Borrower ratifies and
affirms the same;

(e)      All representations and warranties made by such Person in the Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment, except to the extent that (i) any of them speak to a different
specific date (in which case such representations and warranties are true and
correct in all material respects as of such specific date), or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Loan Agreement; and

(f)      After giving effect to this Amendment, no Default or Event of Default
exists.

20.    Ratifications. Borrower and each Guarantor (a) ratify and confirm all
provisions of the Loan Documents as amended by this Amendment, (b) ratify and
confirm that all guaranties and assurances, granted, conveyed, or assigned to
Agent and Lenders under the Loan Documents are not released, reduced, or
otherwise adversely affected by this Amendment and continue to guarantee and
assure full payment and performance of the present and future Obligations,
(c) agree to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional documents and certificates as Agent or
Lenders may reasonably request in order to create, preserve and protect those
guaranties and assurances, (c) confirm and agree that Borrower is truly and
justly indebted to Agent and Lenders in the aggregate amount of the Obligations
without defense, counterclaim or offset of any kind whatsoever, (d) reaffirm and
admit the validity and enforceability of the Liens in the Collateral which were
granted pursuant to the Loan Documents and otherwise and reaffirm and agree that
such Liens are in all respects in full force and effect and secure the payment
of the Obligations, and (e) agree to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents and
certificates as Agent or Lenders may reasonably request in order to create,
preserve and protect those guaranties and assurances.

21.    Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, on and after the date hereof each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to the “Loan Agreement,” “thereunder,” “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended or otherwise modified hereby.

 

10



--------------------------------------------------------------------------------

22.    Estoppel and Release. As a material inducement to Agent and Lenders to
enter into this Amendment, and by its execution hereof, Borrower and each
Guarantor reaffirm, as the date hereof, all of the representations, warranties
and indemnities made by it contained in the Loan Documents, as amended hereby,
and further, Borrower and each Guarantor hereby represent and warrant to Agent
and Lenders and covenant and agree that it does not have any claims, offsets,
counterclaims or defenses against Agent or any Lender or with respect to any
indebtedness evidenced or secured by any of the Loan Documents. Borrower and
each Guarantor hereby unconditionally release Agent and each Lender from any and
all liabilities, claims and causes of action in connection with the Loan
Documents and any other matter related or connected with the Loan that is known
to Borrower and which has or may have accrued in favor of Borrower prior to the
date hereof.

23.    Expenses. Borrower agrees to pay, without duplication of any payments
made, all reasonable costs, fees and expenses (including attorneys fees of
Agent’s co-counsel, Davis Polk & Wardwell and Powell Goldstein LLP) incurred by
Agent in connection with the Loan Agreement, including in connection with the
preparation and negotiation of this Amendment and all ancillary documents
contemplated hereby (including the Cross-Collateralization Documents), and to
pay all documentary stamp, intangible and recording taxes and fees and costs
incurred in connection with the preparation, negotiation, filing and recording
of the Cross-Collateralization Documents. Payment of the foregoing costs, fees,
taxes and other expenses shall be secured by the Loan Documents.

24.    Loan Document. This Amendment is a “Loan Document” as defined in the Loan
Agreement and is entitled to all the benefits of the Loan Agreement. In the
event of any conflict between the terms of this Amendment and the Loan
Agreement, the terms of the Loan Agreement shall prevail.

25.    No Discharge of Guarantors. By signing this Amendment, each Guarantor
made a party hereto expressly consents to the terms and provisions of this
Amendment and each Guarantor (a) acknowledges and agrees that this Amendment
shall not alter, impact, or effect a discharge in any fashion any of its
obligations under its Guaranty agreements executed in connection with the Loan
Agreement, and (b) acknowledges and agrees that its Guaranty is in full force
and effect and each ratifies and affirms the same.

26.    Acknowledgment by Lenders. Each Lender executing this Amendment hereby
acknowledges and ratifies the engagement by Agent of Davis Polk & Wardwell as
its co-counsel and the engagement by Agent and/or its co-counsel, Davis Polk &
Wardwell and Powell Goldstein LLP of one or more financial consultants,
including, without limitation, Capstone Advisory Group, LLC to advise Agent, its
co-counsel, and/or Lenders.

27.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to the conflict
of laws principles thereof.

28.    Miscellaneous. This Amendment constitutes the entire agreement between
the parties with respect to the subject matter hereof and any transactions
contemplated hereby. Neither this Amendment nor any of the Loan Documents may be
changed, waived, discharged or

 

11



--------------------------------------------------------------------------------

terminated expect as provided in Article 29 of the Loan Agreement. The headings
of this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Amendment. This Amendment
may be executed in one or more counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument. Delivery
of an executed counterpart of this Amendment by facsimile or e-mail transmission
shall be as effective as delivery of a manually executed counterpart hereof.
Time is of the essence with respect to this Amendment.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
under seal as of the date first above written.

 

BORROWER:

 

WCI COMMUNITIES, INC., a Delaware

corporation

By:

 

 

   

    Ernest J. Scheidemann

   

    Vice President and Treasurer

 

Address:

 

24301 Walden Center Drive

 

Bonita Springs, Florida 34134

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

GUARANTORS:

 

BAY COLONY-GATEWAY, INC., a

Delaware corporation

By:

 

 

   

    Ernest J. Scheidemann,

   

    Vice President and Treasurer

 

RESORT AT SINGER ISLAND

PROPERTIES, INC., a Florida corporation

By:

 

 

   

    Ernest J. Scheidemann,

   

    Vice President and Treasurer

 

WCI TOWERS NORTHEAST U.S.A., INC., a

Delaware corporation

By:

 

 

   

    Ernest J. Scheidemann,

   

    Vice President and Treasurer

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

WACHOVIA:

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, a national banking

association, as Agent and as a Lender

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., a national

banking association

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

REGIONS BANK, an Alabama state

chartered bank

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

SUNTRUST BANK, a Georgia corporation

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

GUARANTY BANK, a federal savings

bank

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

a national banking association

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

BANKUNITED, F.S.B., a federal savings

bank

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

CITIBANK, N.A.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

COMERICA BANK, a Michigan banking

corporation

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST CO., a

North Carolina corporation

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[EXECUTION CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

COLONIAL BANK , an Alabama banking

corporation

By:

 

 

 

Name:

 

 

 

Title:

 

 

 